                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PAULA L. MAULOLO,                                 CV 19-00069-SPW-TJC

                    Plaintiff,
                                                  ORDER VACATING
vs.                                               PRELIMINARY PRETRIAL
                                                  CONFERENCE AND
SUN LIFE ASSURANCE COMPANY
                                                  SETTING NEW
OF CANADA,
                                                  ASSOCIATED DEADLINES
                    Defendant.




      Defendant moves this Court in an unopposed motion to vacate the

Preliminary Pretrial Conference ordered August 26, 2019 (see Doc. 7.). (Doc. 8.)

This matter involves the review of an administrative record and is therefore exempt

under Rule 26(a)(1)(B)(i) of the Federal Rules of Civil Procedure and Local Rule

16.2(a) from the preliminary pretrial conference requirements otherwise found in

F.R.Civ.P. 16(a) and Local Rules 16.2., 26.1.

      Accordingly, IT IS ORDERED:

      1.     The dates set in the Order Setting Preliminary Pretrial Conference and

Associated Deadlines (Doc. 7), including the date set for the preliminary pretrial

conference, October 15, 2019 at 11:30 am, are VACATED.
      2.    The following deadlines shall govern this matter:

Defendant shall provide Plaintiff a
copy of the Administrative Record:          October 3, 2019

Deadline for Amended Pleadings:             November 1, 2019

Plaintiff’s Motion for Summary
Judgment and Brief in Support:              January 31, 2020

Defendant’s combined Cross-Motion
for Summary Judgment and Response
to Plaintiff’s Motion for Summary
Judgment:                                   February 28, 2020

Plaintiff’s combined Response to
Defendant’s Cross-motion for
Summary Judgment and Reply in
Support of Motion for Summary
Judgment:                                   March 27, 2020

Defendant’s Reply in Support of
Cross-motion for Summary Judgment:          April 27, 2020


      DATED this 6th day of September, 2019.



                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
